Citation Nr: 0826086	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  08-04 948	)	DATE
	)
 )

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a sinus 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





FINDINGS OF FACT

1.  The veteran served on active duty from April 1989 to 
November 1999.

2.  On July 7, 2008, prior to the promulgation of a decision 
in the appeal, the Board of Veterans' Appeals (Board) 
received from the VARO in St. Louis the veteran's 
notification that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


